     Case 1:11-cv-01049-PLF-GMH Document 201 Filed 05/21/20 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA



OXBOW CARBON & MINERALS LLC, et al.,

                       Plaintiffs,                         Civil Action No. 11-cv-1049-PLF
                v.
                                                           Judge: Hon. Paul L. Friedman
UNION PACIFIC RAILROAD
COMPANY and BNSF RAILWAY COMPANY,

                       Defendants.



                          NOTICE OF FILING UNDER SEAL

TO THE COURT, THE PARTIES, AND THEIR COUNSEL OF RECORD:

       PLEASE TAKE NOTICE that on May 21, 2020, Defendants BNSF Railway

Company and Union Pacific Railway Company filed Defendants’ Notice of Filing of Section

10706 Reply Brief and exhibits thereto under seal with the Clerk pursuant to the Order of the

Court dated June 21, 2018 (Dkt. No. 142).

                                         Respectfully submitted,


Dated: May 21, 2020
                                         /s/ Glenn D. Pomerantz
                                         Glenn D. Pomerantz
                                         Kuruvilla J. Olasa
                                         MUNGER, TOLLES & OLSON LLP
                                         350 S. Grand Avenue, 50th Fl.
                                         Los Angeles, CA 90071
                                         Telephone: (213) 683-9100

                                         Counsel for Defendant BNSF Railway Company
